   Case 7:14-cr-00321-CS Document 42 Filed 06/26/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      X
             United States of America,
                                                                    Valve). Of Rir,ht To Be Present
                                                                      Al Criminal Proceed in

        0       n                        t.)                                fq     cR3.al (es)
        n   ti C
             di-4A       jr)u,    boa"
                                         Defendant.


Check Pmeeeding that Applies:

         Arraignment

        I have been given a copy of the Indictment containing the charges against me and have
        reviewed it with my attorney. I understand that I have a right to appear before a Judge in
        a courtroom in the Southern District of New York to confirm that I have received and
        reviewed the Indictment; to have the Indictment read aloud to me if I wish; and to enter a
        plea of either guilty or not guilty before the Judge. After consultation with my attorney, I
        wish to plead not guilty. By signing this document, I wish to advise the Court of the
        following. I willingly give up my right to appear in a courtroom in the Southern District
        of New York to advise the Court that:

                 I have received and reviewed a copy of the Indictment.
                 I do not need the Judge to read the Indictment aloud to me.
                 I plead not guilty to the charges against me in the Indictment.



Date:
                         Print Name                                Signature of Defendant



        Bail Hearing

        I am applying or in the future may apply for release from detention, or if not detained, for
        modification of the conditions of my release from custody, that is, my bail conditions. I
        understand that I have a right to appear before a Judge in a courtroom in the Southern
        District of New York at the time that my attorney makes such an application. I have
        discussed these rights with my attorney and wish to give up these rights for the period of
        time in which access to the courthouse has been restricted on account of the COVID-19
        pandemic. I request that my attorney be permitted to make applications for my release
        from custody or for modification of the conditions of my release even though I will not
        be present, and to make such applications in writing or by telephone in my attorney's
        discretion.
    Case 7:14-cr-00321-CS Document 42 Filed 06/26/20 Page 2 of 3




 Date:
                           Print Name                                Signature of Defendant



          Conference

         I have been charged in an Indictment with violations of federal law. I understand that I
         have a right to be present at all conferences concerning this Indictment that are held by a
         Judge in the Southern District of New York, unless the conference involves only a
         question of law. I understand that at these conferences the Judge may, among other
         things, I) set a schedule for the case including the date at which the trial will be held, and
         2) determine whether, under the Speedy Trial Act, certain periods of time should be
         properly excluded in setting the time by which the trial must occur. I have discussed these
         issues with my attorney and wish to give up my right to be present at the conferences. By
         signing this document, I wish to advise the Court that I willingly give up my right to be
         present at the conferences in my case for the period of time in which access to the
         courthouse has been restricted on account of the COVID-19 pandemic. I request that my
         attorney be permitted to represent iny interests at the proceedings even though I will not
         be present.



Date:
                          Print Name                                Signature of Defendant




  X      Entry of Plea of Guilty

          I am aware that I have been charged with violations of federal law. I have consulted with my
          attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
          charges. I understand that I have a right to appear before a Judge in a courtroom in the Southern
         District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
          also aware that the public health emergency created by the COVID-19 pandemic has interfered
          with travel and restricted access to the federal courthouse. 1 have discussed these issues with my
         attorney. By signing this document, I wish to advise the Court that I willingly give up my right to
         appear in person before the Judge to enter a plea of guilty. By signing this document, I also wish
         to advise the Court that I willingly give up any right that I might have to have my attorney next to
         me as I enter my plea so long as the following conditions are met: (1) I want my attorney to be
         able to participate in the proceeding and to be able to speak on my behalf during the proceeding.
         (2) I also want the ability to speak privately with my attorney at any time during the proceeding if
         I wish to do so.

                                                                                    I 143
aft:    (I i1/ 2-0            4 it-eie//
                         Print Name                                 Signature aDefendant
    Case 7:14-cr-00321-CS Document 42 Filed 06/26/20 Page 3 of 3




   1./ Sentence

         I understand that I have a right to appear before a Judge in a courtroom in the Southern District of
        New York at the time of my sentence and to speak directly in that courtroom to the Judge who
        will sentence me. I am also aware that the public health emergency created by the COVID- 19
        pandemic has interfered with travel and restricted access to the federal courthouse. I do not wish
        to wait until the end of this emergency to be sentenced. I have discussed these issues with my
        attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
        courtroom with my attorney and the Judge who will impose that sentence. By signing this
        document, I wish to advise the Court that I willingly give up my right to appear in a courtroom in
        the Southern District of New York for my sentencing proceeding as well as my right to have my
        attorney next to me at the time of sentencing on the following conditions: (1) I want my attorney
        to be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
        (2) 1 also want the ability to speak privately with my attorney at any time during the proceeding if
        I wish to do so.


Date:       V/ 7/2 lila ;I,
                           Ip?
                                   id,
                          Print Name
                                                      • i
                                                   i7elieqq11      \
                                                                   Signatuit of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client's rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


Date: (9/2 /D           1  1     ksi,%         DP--Vii-a
                        Print Name                                 Sigture of Defense Counsel


Addendum for a Defendant who requires services of an Interpreter:

I used the services of an interpreter to discuss these issues with the Defendant. The interpreter also
translated this document, in its entirety, to the Defendant before the Defendant signed it. The Interpreter's
name is:


Date:
                         Signature of Defense Counsel




Accepted:
                        Signature of Judge
                        Date: 6/26/2020
